UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 20, 2007 FAMILY HEALTHCARE SOLUTIONS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 000-28881 76-0528600 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 598 Broadway, 3rd Floor, New York, NY 10012 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (646) 839-5500 Via Simon Bolivar Edificio El Congrejo, Officina 22, Panama 0818-0031 (Former Name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □
